Citation Nr: 0014389	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  97-18 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
as secondary to service-connected otitis externa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to April 
1969.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a March 1997 rating decision of the Department of 
Veterans Affairs (VA) regional office (RO) and insurance 
center in Philadelphia, Pennsylvania, that denied the 
veteran's claim of service connection for defective hearing 
as secondary to service-connected otitis externa.  This 
matter was previously before the Board in December 1999 at 
which time it was remanded to the RO for further development.

In July 1999 the veteran opted for a videoconference hearing 
at a VA office before a member of the Board.  Correspondence 
from the RO shows that the veteran was scheduled to attend a 
videoconference in September 1999, but he called to 
reschedule this hearing.  It is further shown that the RO 
subsequently contacted the veteran by telephone and informed 
him that his videoconference hearing had been rescheduled for 
November 1999, but that the veteran failed to report as 
scheduled.  Consequently, the veteran's claim of service 
connection for bilateral hearing loss as secondary to 
service-connected otitis externa has been considered based on 
the current evidence on file, including hearing testimony 
from an August 1997 RO hearing.


FINDING OF FACT

The veteran has not submitted competent evidence of a 
plausible claim of service connection for bilateral hearing 
loss as secondary to a service-connected otitis externa.



CONCLUSION OF LAW

The veteran's claim of service connection for bilateral 
hearing loss as secondary to service-connected otitis externa 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he had normal 
hearing at his induction examination in July 1967.  They also 
show that he was treated for otitis externa in June 1968, and 
was diagnosed as having chronic bilateral otitis externa in 
August 1968.  

The veteran had a normal ear evaluation at his separation 
examination in April 1969.  Audiometric studies were not 
performed at this examination.

In April 1973 the veteran filed a claim of service connection 
for a hearing condition.

Also in April 1973 John C. Brady, M.D., submitted a letter 
stating that the veteran complained of difficulty hearing on 
occasion.  He said that he would like the veteran examined 
for purposes of service connection and treatment.  He noted a 
possible concussion, traumatic.

In an April 1973 rating decision the RO denied the veteran's 
claim of service connection for defective hearing on a direct 
basis.

In statements dated in November 1976, two of the veteran's 
friends said that they first noticed that the veteran had 
hearing problems after he got out of service.

In a November 1976 note, Dr. Brady said that he had treated 
the veteran for severe recurring otitis externa in December 
1972, February 1974 and May 1974.

A VA audiometric examination report dated in August 1977 
states that the veteran's hearing was within normal limits.  
Puretone decibel levels were 10, 5, 10, 30 and 20 in the 
right ear and 5, 5, 5, 20 and 25 in the left ear at 500, 
1,000, 2,000, 4,000 and 8,000 hertz, respectively.

On file is a VA ENT examination report dated in August 1977 
containing the veteran's report of exposure to a bomb 
explosion and concussion in January 1969, with no hearing for 
three days and then a partial recurrence of hearing.  The 
veteran was diagnosed as having minimal sensorineural loss 
and no otitis externa.  A speech discrimination test 
performed in September 1977 revealed speech discrimination 
that was 96 percent correct in the right ear and 100 percent 
correct in the left ear.

In October 1977 the RO granted service connection for otitis 
externa, bilaterally, and assigned a noncompensable rating.

The record contains VA office notes from the ENT clinic 
showing visits in 1977 and 1978 for scaly, itchy, red ears 
with drainage.  Some notes contain diagnoses of otitis 
externa.

In an August 1978 rating decision the RO increased the 
veteran's rating for his service-connected otitis externa to 
10 percent disabling.

Findings from audiology testing performed at a VA ENT clinic 
in September 1978 revealed essentially normal hearing through 
all frequencies in the left ear and through 2000 Hz in the 
right ear, with a very mild high frequency sensorineural 
loss.

In September 1979 the Board denied the veteran's claim of 
service connection for bilateral hearing loss and tinnitus on 
a direct basis.

In October 1979 Dr. Brady submitted a note stating that he 
had treated the veteran from 1970 to 1975 for defective 
hearing in both ears.

In a December 1979 statement Dr. Brady relayed the veteran's 
report of experiencing ear drainage and decreased hearing 
ever since a rocket attack in service in May 1969.  He 
diagnosed the veteran as having otitis, media bilateral, 
moderately severe, concussion of ear drums, tinnitus and 
defective hearing.  He said that he had treated the veteran 
on a periodical basis from 1972 to 1975.

In March 1980 Dr. Brady submitted another note stating that 
he did not have any treatment records prior to January 1980 
because a flood in 1972 had destroyed all of his records.

VA treatment notes in 1980 and 1981 show periodic ear 
symptomatology of itchiness and drainage.  A July 1980 
treatment record shows that the veteran experienced a flare-
up of otitis externa.  In September 1980 the veteran 
complained of pain and discharge in the right ear with 
hearing loss of two days duration.

At a VA ENT examination in August 1981, the veteran reported 
a history of right-sided hearing loss that was present ever 
since he was in a building shelled with rockets.  Examination 
findings were within normal limits.  The examiner provided an 
impression that the veteran may have had a neurosensory 
hearing loss for which "he may indeed be service-
connected".  He noted that the veteran was scheduled for a 
hearing test later that day.  Results of audiological testing 
performed later that day revealed that the veteran's hearing 
acuity was within normal limits.

In a September 1981 rating decision the RO reduced the 
veteran's disability rating to 0 percent for his service-
connected otitis externa.  

The veteran was seen in a VA ENT clinic in October 1981 where 
he underwent audiologic testing.  Results revealed 
essentially normal hearing bilaterally through 2000 Hz with a 
bilateral high frequency sensorineural loss sloping to a 
mildly/moderate degree of impairment.  The examiner stated 
that the findings for the right ear were essentially 
identical to test results of September 1978, and that 
findings for the left ear were essentially identical 
throughout 2000 Hz, with a slight decrease of hearing since 
the last testing at 4000 and 8000 Hz.

In October 1981 Dr. Dattner, a VA physician, submitted a 
letter stating that the veteran had been treated in his 
clinic regularly every two months since 1977.  He relayed the 
veteran's complaints of itching and draining ears as well as 
ringing.  He diagnosed the veteran as having otitis externa, 
bilateral, tinnitus aurium, bilateral, and sensorineural 
hearing loss, bilateral, slight.

The RO restored the veteran's 10 percent rating in November 
1981 for service-connected otitis externa.

The veteran was seen at a VA medical facility in June 1984 
complaining that his hearing had gotten worse since he had 
last been tested.  Audiometric studies showed that he had 
puretone decibels levels of 20 or under at 500, 1,000 and 
3,000 hertz in each ear, and 25 at 4,000 hertz in each ear.  
The veteran was assessed as having essentially normal to 
borderline normal hearing through all frequencies 
bilaterally.  The examiner stated the findings were 
essentially identical to those of the last testing in October 
1981.

The veteran was seen at a VA medical facility in August 1986 
where he underwent an audiology evaluation for decreased 
hearing.

The veteran was assessed at a VA medical facility in April 
1993 as having normal hearing in the low and mid frequencies 
with a precipitous mild right, and moderate left, high 
frequency sensorial hearing loss.  The examiner said that the 
configuration suggested noise induced hearing loss.  He 
advised the veteran to wear ear protection during noise 
exposure.

In June 1996 the veteran filed a claim for defective hearing 
as secondary to his service-connected "auditory canal 
disease".  

An audiological examination performed by VA in September 1996 
revealed puretone threshold levels of 20, 20, 20, 30 and 45 
decibels in the right ear and 15, 20, 20, 70, 70 in the left 
ear at 500, 1,000, 2,000, 3,000 and 4,000 hertz, 
respectively.  Speech recognition scores using the Maryland 
CNC Word List were 94 percent correct in the right ear and 92 
percent correct in the left ear.  The veteran was diagnosed 
as having mild high frequency sensorineural hearing loss in 
the right ear and severe high frequency sensorineural hearing 
loss in the left ear.

Also in September 1996 the veteran underwent a VA examination 
for his ears.  The examiner relayed the veteran's history of 
inservice problems with itching and drainage from his ears as 
well as exposure to rocket attacks  He gave an impression of 
sensorineural hearing loss, bilateral, with a history of 
acoustic trauma and associated tinnitus.

In an addendum opinion in March 1997, the VA examiner who 
performed the September 1996 examination stated that the 
history that the veteran gave in regard to his ear infection 
and drainage was consistent with an external otitis and in no 
way was related to his hearing loss.

In a March 1997 rating decision the RO denied the veteran's 
claim of service connection for defective hearing as 
secondary to his service-connected otitis externa.

At a hearing at the RO in August 1997, the veteran testified 
that both his private physician, Dr. Brady, and a VA 
physician, Dr. "Danten", told him that there was a direct 
association between his hearing loss and otitis externa. 

II.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Also, a disability which is proximately due to, or results 
from, another disease or injury for which service connection 
has been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (1999).

The threshold question to be answered is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claim of service connection is well 
grounded.  In order for him to meet this burden, he must 
submit evidence sufficient to justify a belief that his claim 
is plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  VA's duty to assist the veteran in 
developing the pertinent facts of his claim does not arise 
until after he has met his initial burden of submitting a 
well grounded claim.  Boeck v. Brown, 6 Vet. App. 14 (1993).

A well grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995). Evidence submitted 
in support of the claim is presumed to be true for purposes 
of determining whether the claim is well-grounded.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, lay assertions of 
medical diagnosis or causation do not constitute competent 
evidence sufficient to render a claim well-grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The veteran contends that his bilateral hearing loss is 
secondary to his service-connected otitis externa.  He was 
shown to have a hearing impairment pursuant to VA's standard 
for hearing impairment at a VA examination in September 1996.  
See 38 C.F.R. § 3.385 (1999).

Although the medical evidence shows that the veteran has a 
current hearing impairment, bilaterally, it does not show 
that such an impairment is proximately related to his 
service-connected otitis externa.  In fact, the contrary is 
shown by way 

of a March 1997 VA addendum report.  In this report, the VA 
examiner opined that the veteran's "external otitis [was] in 
no way related to his hearing loss". 

While the veteran duly contends that there is a relationship 
between his bilateral hearing loss and service-connected 
otitis externa, he must submit more than his opinion of such 
a relationship in order to establish a well grounded claim.  
This is so since, as a laymen, he is not considered to be 
competent to render an opinion on medical matters.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran also contends by way of hearing testimony in 
August 1997 that both his private physician, Dr. Brady, and a 
VA physician, Dr. "Danten" told him that his hearing loss 
was related to his otitis externa.  However, the RO requested 
all treatment records from both Dr. Brady and Dr. Dattner and 
none of the records that were received contain an opinion 
relating the veteran's hearing loss to his otitis externa.  
In fact, the treatment records from Dr. Dattner primarily 
pertain to the veteran's otitis externa, not to hearing loss.  
The United States Court of Veterans Appeals has held in Dean 
v. Brown, 8 Vet. App. 449 (1995) that a layman's account of 
what a doctor purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence 
sufficient to make a claim well grounded.  Moreover, the 
veteran was informed in a January 2000 RO letter of the 
necessity of submitting medical evidence linking his 
bilateral hearing loss to his service-connected otitis 
externa in order to complete his claim.  He was given 60 days 
in which to submit such evidence, but no such evidence was 
submitted.  38 U.S.C.A. § 5103 (West 1991); Robinette v. 
Brown, 8 Vet. App. 69 (1995). 

Inasmuch as the veteran has not submitted medical evidence 
linking his current bilateral hearing loss to his service-
connected otitis externa, his claim of service connection for 
this disability is implausible and must be denied as not well 
grounded.  38 U.S.C.A. § 5107(a); Anderson v. West, 12 Vet. 
App. 491, 495-496 (1999)



ORDER

Service connection for bilateral hearing loss as secondary to 
service-connected otitis externa is denied as not well 
grounded.





		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 

